UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------X
VIACOM INTERNATIONAL INC.,

                    Plaintiff,
                                                              MEMORANDUM AND ORDER
            - against -
                                                              18 Civ. 6117 (NRB)
ARMSTRONG INTERACTIVE, INC. and
CHARLES ARMSTRONG,

                    Defendants,

--------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

      This action arises from a dispute over who owns the rights

the   “Double     Dare”    trademark    -       plaintiff     Viacom   International

Incorporated (“Viacom”), who began airing a children’s game show

series    under   that    name   in    the      1980s,   or    defendant    Armstrong

Interactive Incorporated (“Armstrong” or “Armstrong Interactive”),

a recent applicant for the mark before the United States Patent

and Trademark Office (“PTO”).          Notwithstanding Armstrong’s pending

application,      Viacom     brought     suit      in    this    Court     seeking   a

declaration that its claim to the Double Dare mark is valid and

that its current use does not infringe upon any rights sought to

be obtained by Armstrong.             Armstrong Interactive and individual

defendant Charles Armstrong 1 have moved to dismiss pursuant to



      1     Charles Armstrong is the owner, president, and chief executive
officer of Armstrong Interactive.    To avoid confusion with his eponymous
corporation, the Court refers to the individual defendant using only his full

                                            1
Federal Rule of Civil Procedure 12(b)(1) on the ground that the

Court does not have subject matter jurisdiction to hear this case.

Alternatively, Charles Armstrong moves to dismiss pursuant to Rule

12(b)(6) for failure to state a claim.         Viacom cross-moves for an

order for summary judgment pursuant to Rule 56.

     For the foregoing reasons, we agree with defendants on the

threshold      question      of     whether      a    live     controversy

exists, and accordingly dismiss the action for lack of subject

matter jurisdiction, denying as moot the parties’ other requests

for relief.

                              I.    BACKGROUND

     In October of 1986, the cable and satellite television network

Nickelodeon – a subsidiary of Viacom – debuted an “enormously

popular” children’s game show series under the trademark “Double

Dare.”   Compl. ¶ 50, July 6, 2018, ECF No. 10.       Plaintiff describes

the premise of the show as “two teams compet[ing] to win cash

prizes by answering trivia questions and completing messy stunts

known as physical challenges.”            Id. ¶ 7.   Double Dare enjoyed

immediate success, and, in 1987 and 1988, Viacom’s predecessor in

interest obtained registration for the Double Dare mark on the

federal trademark register.        Id. ¶ 19.   Viacom aired the original

Double Dare series for approximately seven years, and in the



name, while all references to “Armstrong” refer solely to corporate defendant
Armstrong Interactive.

                                      2
decades that followed it has continued to capitalize on Double

Dare’s      popularity       through    spin-offs,       syndication,         anniversary

episodes, live events, merchandising, and the sale of compilations

of Double Dare programming on content delivery services such as

Amazon and iTunes.           Id. ¶¶ 11–17.

       Despite    this       alleged     use,       however,    Viacom    allowed       its

registrations for the mark to expire in 2001 and 2002.                            Id. ¶ 19.

The mark remained unsought on the federal register until January

23,    2018,     when    defendant       Armstrong       Interactive,         a    Delaware

corporation      with    a    history     of       capitalizing   on     “the      goodwill

associated with past television series,” id. ¶ 48, filed an intent-

to-use (“ITU”) application with the PTO for use of the Double Dare

mark   in    connection       with     “entertainment,         namely,    a       continuing

children’s show, and segments thereof, broadcast over television,

cable television and the internet,” among other forms of digital

media.      Compl. Ex. G, ECF No. 10-7.               Armstrong subsequently filed

an additional ITU application for the mark “Double Dare Live,”

Compl. Ex. K, ECF No. 10-11, and registered the domain name

“doubledarelive.com,” Compl. Ex. J, ECF No. 10-10.

       On April 25, 2018, Viacom and Nickelodeon announced that they

would be relaunching the Double Dare television program in the

summer of 2018.         Compl. Ex. I at 3, ECF No. 10-9.                 Shortly after

that announcement, counsel for Armstrong sent a letter to the

president of Nickelodeon, asserting that “[a]ny actions on the

                                               3
part of Nickelodeon to produce such a program will infringe on the

rights [Armstrong Interactive] expects to obtain upon the final

granting of the trademark at issue in [its ITU application].”                  Id.

The letter included a demand that Nickelodeon “cease and desist in

all efforts to produce a program under our mark,” and signaled a

willingness to discuss possible licensing arrangements.                 Counsel

concluded by warning that, “[i]n the absence of an agreement

between   Nickelodeon      and     Armstrong   Interactive,     we    intend    to

enforce our rights to the fullest in the event that Nickelodeon

moves ahead with its plans.          Know that Nickelodeon does so at its

own risk.”     Id.

      Viacom   responded     to    Armstrong’s   letter    on   May    8,   2018,

vigorously disputing the allegations and tracing its own rights to

the Double Dare mark back to the premiere of the original Double

Dare series in 1986.      Compl. Ex. I, ECF No. 10-9.       On June 4, 2018,

Armstrong replied to Viacom’s May 8 letter, claiming that Viacom

“failed to address our demand that Viacom cease its actions which

infringe upon Armstrong Interactive’s pending rights in the mark

‘Double Dare,’” and that Viacom’s recitation of its prior use of

the mark demonstrated that it had “abandoned the mark with regards

to   television      programming    sometime   between    November     2000    and

November 2003.”        Compl. Ex. L at 2, ECF No. 10-12.              Armstrong

further stated that:



                                        4
       Viacom’s actions in producing, promoting, marketing
       and, presumably, airing your recently announced
       program are unquestionably [trademark infringement,
       trademark dilution, unfair competition and false
       designation   of   origin].      It   is   Armstrong
       Interactive’s   intent   to  fully   prosecute   its
       applications and, when they are granted, to bring
       action against Viacom for infringement. Further, as
       we have put you on active notice, your infringement
       can be seen as nothing other than willful.

Id. at 3.   “Should you continue along the path of your May 8th

letter, then it appears we will have to allow other authorities to

decide our respective fates.”   Id.

     In spite of defendants’ letter, Nickelodeon went ahead with

the reboot of the Double Dare television series on June 25, 2018.

Compl. ¶ 30.   On July 6, 2018, Viacom commenced this action for a

declaration that it owns the Double Dare mark and that its reboot

of the Double Dare program does not infringe upon rights claimed

by Armstrong in its ITU application.          Defendants filed a letter

seeking leave to move to dismiss the complaint on August 29, 2018,

arguing that their attempt to obtain the rights to the Double Dare

mark had not given rise to an Article III case or controversy and

that plaintiff’s pursuit of a declaration of non-infringement was

thus premature.   See ECF No. 20.       Plaintiff responded by letter on

September 10, 2018.   See ECF No. 24.

     On October 2, 2018, as the parties were preparing to engage

in motion practice before this Court, Viacom filed its formal

notice of opposition to Armstrong’s ITU application with the


                                    5
Trademark Trial and Appeal Board (“TTAB”), citing as grounds for

its opposition “priority and likelihood of confusion,” “dilution

by blurring,” and “dilution by tarnishment.”                Decl. of Howard Leib

in Supp. of Mot. to Dismiss (“Leib Decl.”) Ex. 7 at 2, ECF No. 38-

7.   Viacom further requested that the TTAB suspend its proceeding

pending the outcome of this action, to which Armstrong consented.

Leib Decl. Ex. 9, ECF No. 38–9.

      On October 4, 2018, the Court held a teleconference to discuss

the parties’ pre-motion letters.               On the call, defendants were

asked whether they would agree not to predicate any future claim

of   infringement   on    plaintiff’s        use     of   the   Double       Dare   mark

predating   defendants’        successful          registration       with    the    PTO

(assuming that occurred).         Defendants declined to so stipulate,

and on December 20, 2018, they moved forward with their motion to

dismiss for lack of subject matter jurisdiction pursuant to Federal

Rule of Civil Procedure 12(b)(1), or, alternatively and only as to

individual defendant Charles Armstrong, for failure to state a

claim pursuant to Rule 12(b)(6).              On January 10, 2019, plaintiff

responded to defendants’ motions, and filed a cross-motion for

summary judgment on the issue of whether it had abandoned the

Double   Dare   mark     and   whether       its    current     use    of    the    mark

constitutes, inter alia, trademark infringement.                  The motions were

fully briefed by February 13, 2019, and oral argument was heard on

August 6, 2019.

                                         6
                           II.   DISCUSSION

     Where, as here, a motion to dismiss made pursuant to Rule

12(b)(1) is accompanied by other motions made under Rule 12(b)(6)

or Rule 56, “the court should consider the Rule 12(b)(1) challenge

first since if it must dismiss the complaint for lack of subject

matter jurisdiction, the accompanying [requests for relief] become

moot and do not need to be determined.”       Rhulen Agency, Inc. v.

Alabama Ins. Guar. Ass’n, 896 F.2d 674, 678 (2d Cir. 1990) (quoting

5 Charles Alan Wright & Arthur R. Miller, Federal Practice and

Procedure § 1350, p. 548 (1969)); see also Lane v. Dep’t of

Justice, No. 02 Civ. 06555 (ENV/VVP), 2006 WL 1455459, at *4

(E.D.N.Y. May 22, 2006).

     A. Legal Standard

     A motion to dismiss for lack of subject matter jurisdiction

must be granted “when the district court lacks the statutory or

constitutional power to adjudicate” the dispute.    Luckett v. Bure,

290 F.3d 493, 496 (2d Cir. 2002) (quoting Makarova v. United

States, 201 F.3d 110, 113 (2d Cir. 2000)).     “The burden is on the

party claiming declaratory judgment jurisdiction to establish that

an Article III case or controversy existed at the time the claim

for declaratory relief was filed.”      Arris Grp., Inc. v. British

Telecommunications PLC, 639 F.3d 1368, 1373 (Fed. Cir. 2011); see

also Robinson v. Overseas Military Sales Corp., 21 F.3d 502, 507



                                   7
(2d Cir. 1994) (“The burden of proving jurisdiction is on the party

asserting it.”).

     Defendants’ challenge to the Court’s jurisdiction is based

almost    entirely   on    the   allegations        of   the   complaint    and   the

exhibits attached        thereto.       To    the    extent    that   either   party

proffers limited extrinsic evidence in support of their respective

positions, that evidence is uncontroverted and does not require

the Court to engage in fact-finding.                As such, our only task is to

determine whether the allegations in the complaint, along with the

limited    and   undisputed      extrinsic     evidence,       affirmatively      and

plausibly suggests that the Court has subject matter jurisdiction

to hear this case.        In so doing, we “accept[] as true all material

[factual] allegations of the complaint, and draw[] all reasonable

inferences in favor of the plaintiff.”                     Carter v. HealthPort

Technologies,     LLC,    822    F.3d   47,    57    (2d   Cir.   2016)    (internal

quotation marks and citation omitted).

     B. Article III Jurisdiction in Declaratory Actions

     The Declaratory Judgment Act (the “Act”) provides that, “[i]n

a case of actual controversy within its jurisdiction . . . any

court of the United States . . . may declare the rights and other

legal relations of any interested party seeking such declaration,

whether or not further relief is or could be sought.”                      28 U.S.C.

§ 2201(a).       The remedy provided for in the Act “is intended to

minimize the danger of avoidable loss and the unnecessary accrual

                                         8
of damages and to afford one threatened with liability an early

adjudication without waiting until an adversary should see fit to

begin an action after the damage has accrued.”             10B Charles A.

Wright & Arthur R. Miller, Federal Practice and Procedure § 2751

(4th ed.).

      The Act itself, however, is merely procedural, and “does not

extend the jurisdiction of the federal courts.”           Medtronic, Inc.

v.   Mirowski   Family   Ventures,   LLC,   571   U.S.   191,   197   (2014)

(internal quotation marks omitted).           This means, among other

things, that a plaintiff seeking a declaration in federal court

must still demonstrate that the dispute to be heard satisfies the

“case or controversy” requirement of Article III.          See MedImmune,

Inc. v. Genentech, Inc., 549 U.S. 118, 127 (2007) (observing that

the phrase “case of actual controversy” in the statute limits

jurisdiction “to the type of ‘Cases’ and ‘Controversies’ that are

justiciable under Article III” of the U.S. Constitution).

      The Supreme Court has acknowledged that it has not always

“draw[n] the brightest of lines between those declaratory-judgment

actions that satisfy the case-or-controversy requirement and those

that do not.”     MedImmune, 549 U.S. at 127.        “Our decisions have

required that the dispute be ‘definite and concrete, touching the

legal relations of parties having adverse legal interests’; and

that it be ‘real and substantial’ and ‘admi[t] of specific relief

through a decree of a conclusive character, as distinguished from

                                     9
an opinion advising what the law would be upon a hypothetical state

of facts.’”     Id. (quoting Aetna Life Ins. Co. v. Haworth, 300 U.S.

227, 240–41 (1937)).          Put another way, the “question in each case

is whether the facts alleged, under all the circumstances, show

that there is a substantial controversy, between parties having

adverse legal interests, of sufficient immediacy and reality to

warrant the issuance of a declaratory judgment.”                      Id. (quoting

Maryland Casualty Co. v. Pacific Coal & Oil Co., 312 U.S. 270, 273

(1941)).

     In the context of intellectual property disputes, courts

assessing the immediacy of a controversy have considered “how far

in the future the potential infringement is, whether the passage

of time might eliminate or change any dispute, and how much if any

harm the potential infringer is experiencing, at the time of suit,

that an adjudication might redress.”                Sandoz Inc. v. Amgen Inc.,

773 F.3d 1274, 1278 (Fed. Cir. 2014).              Courts have also considered

whether the marks at issue are “substantially fixed,” recognizing

that “the greater the variability of the subject of a declaratory-

judgment    suit,     particularly      as    to   its    potentially      infringing

features, the greater the chance that the court’s judgment will be

purely     advisory,      .     .   .    [and]      detached        from    eventual

reality.”      Sierra Applied Scis., Inc. v. Advanced Energy Indus.,

Inc.,    363   F.3d    1361,     1379   (Fed.      Cir.    2004).       Traditional

jurisdictional concepts such as standing and ripeness also serve

                                         10
as “helpful guide[s] in applying the all-the-circumstances test

[set forth in MedImmune,] Prasco, LLC v. Medicis Pharm. Corp., 537

F.3d 1329, 1336 (Fed. Cir. 2008), with “ripeness principles in

particular reinforc[ing] the importance of contingency in the

analysis.”    Sandoz, 773 F.3d at 1278; see also MedImmune, 549 U.S.

at 128 n.8.

       In short, our analysis focuses on “questions of timing and

contingency regarding the existence and content of any needed

[trademark] adjudication, as well as current concrete harms to the

declaratory-judgment plaintiff from delaying an adjudication.”

Sandoz, 773 F.3d at 1278.

       C. Analysis

       Applying   those   principles      here,     we   conclude   that     the

controversy before us is of insufficient immediacy and reality to

warrant a declaratory judgment.           Plaintiff’s basic argument is

that “defendants have threatened litigation against Viacom on the

theory that Viacom’s reboot of the Double Dare television series

violates defendants’ alleged trademark rights,” and therefore a

live   controversy     exists   as   to   whether    Viacom   is,   in     fact,

infringing upon rights claimed by Armstrong.              Pl.’s Opp. Br. at

12, ECF No. 45.      But while the parties are no doubt at loggerheads

over whether Armstrong should succeed in registering the “Double

Dare” marks with the PTO, the controversy over whether Viacom’s



                                     11
current use of the mark infringes upon any rights Armstrong may

come to possess is plainly premature, for at least two reasons.

      First, there is no dispute that Armstrong does not presently

have any trademark rights in “Double Dare.”             See, e.g., Def.’s

Mem. of Law at 6 (“AI has no present rights.”); Pl.’s Opp. Br. at

13.    Defendants    have   conceded     this   point   from    the    outset,

describing their rights to the marks as “pending,” Compl. Ex. L at

2, or “expect[ed],” Compl. Ex. H at 2, in the very cease-and-

desist letters that plaintiff relies upon in making its assertion

of jurisdiction.      See also, e.g., Compl. Ex. L             at 3 (“It is

Armstrong Interactive’s intent to fully prosecute its applications

and, when they are granted, to bring action against Viacom for

infringement.”)     (emphasis    added).        To   obtain    such   rights,

Armstrong must not only prevail in formal opposition proceedings

before the TTAB – by no means a foregone conclusion given Viacom’s

strenuous objections to Armstrong’s application - but also use the

mark in commerce within the time allotted by statute (up to 3 years

with extensions) in a manner sufficient to gain final registration

of the mark from the PTO.       See 15 U.S.C. § 1051 (d)(2).          And even

then, the rights it ultimately acquires may not mirror those

requested in its application.       Such uncertainty as to whether or

when Armstrong will have enforceable rights to the Double Dare

mark renders any controversy over its current use too speculative

and too remote to sustain federal subject matter jurisdiction.

                                    12
See Matthews Int’l Corp. v. Biosafe Eng’g, LLC, 695 F.3d 1322,

1330 (Fed. Cir. 2012) (“[W]hen it is unclear when any even arguably

infringing activity will occur, a dispute will lack the immediacy

necessary    to   support     the   exercise    of   declaratory      judgment

jurisdiction.”); Texas v. United States, 523 U.S. 296, 300 (1998)

(“A claim is not ripe for adjudication if it rests upon contingent

future events that may not occur as anticipated, or indeed may not

occur at all.”) (internal quotation marks omitted). 2

      Second, and relatedly, delaying adjudication here will not

cause Viacom any significant harm.          “This is not a case where the

plaintiff needs an adjudication of its rights so that it can

conduct its business affairs without abandoning a mark or risking

potential damages.”        Bruce Winston Gem Corp. v. Harry Winston,



      2     The Court’s conclusion is consistent with a long line of analogous
patent cases, in which courts have held that enforceable rights to the
intellectual property at issue is a precondition of jurisdiction in declaratory
actions for non-infringement. See Spectronics Corp. v. H.B. Fuller Co., 940
F.2d 631, 636 (Fed. Cir. 1991) (“[T]he existence of issued patent claims,
presently enforceable against [the declaratory plaintiff seeking a declaration
of non-infringement], are a requisite to litigation of a declaratory judgment
action.”); GAF Bldg. Materials Corp. v. Elk Corp. of Dallas, 90 F.3d 479, 482
(Fed. Cir. 1996) (“We therefore hold that a threat is not sufficient to create
a case or controversy unless it is made with respect to a patent that has issued
before a complaint is filed.”); Chamilia, LLC v. Pandora Jewelry, LLC, No. 04-
CV-6017 (KMK), 2007 WL 2781246, at *19 (S.D.N.Y. Sept. 24, 2007) (“Where, as
here, the Complaint alleges a dispute over the validity or infringement of a
possible future patent not then in existence, the district court cannot know
with certainty whether a patent would issue or, if so, what legal rights it
would confer and should therefore avoid issuing an impermissible advisory
opinion.”) (internal quotation marks omitted); Cajun Servs. Unlimited, LLC v.
Benton Energy Serv. Co., No. CV 17-0491, 2019 WL 1469390, at *4 (E.D. La. Apr.
3, 2019) (“Where no patent exists, no actionable rights exist, and any court’s
opinion would be advisory only.”) (citing cases).       See also Nike, Inc. v.
Already, LLC, 663 F.3d 89, 96 (2d Cir. 2011) (“The principles applicable to
declaratory judgment actions involving patents are generally applicable with
respect to trademarks.”), aff’d, 568 U.S. 85 (2013).

                                      13
Inc., No. 09 CIV 7352 JGK, 2010 WL 3629592, at *5 (S.D.N.Y. Sept.

16,   2010)   (internal     citation    omitted).       Viacom    has   already

relaunched the Double Dare program, and is free to continue using

the Double Dare marks in commerce without consequence unless and

until Armstrong succeeds in registering the Double Dare or Double

Dare Live marks with the PTO. 3        Nor will Armstrong’s rights to the

Double Dare mark, if they ever accrue, arise spontaneously, putting

Viacom “in the position of one who is threatened with legal

proceedings but does not know when or where the blow will fall.”

Topp-Cola Co. v. Coca-Cola Co., 314 F.2d 124, 126 (2d Cir. 1963).

“[T]he rights of both parties will be determined in due course,”

see id., in proceedings that Viacom is aware of and actively

participating in before the TTAB.

      Viacom appears to concede in a post-oral argument letter that

the   “present     controversy”     with    Armstrong     does   not    concern

infringement, but rather the issue of priority that is presently



      3     Given defendants’ stubborn (and misguided) refusal to so stipulate
on the Court’s pre-motion teleconference, it bears special emphasis that even
if Armstrong is ultimately successful in obtaining registration(s), it will not
accrue a cause of action for infringement based upon Viacom’s current use of
the marks, as “there is no potential for [defendants] to recover [] for conduct
that occurred prior to the registration of the subject marks.” Synergy Tech &
Design, Inc. v. Terry, 2007 WL 1288464, at *4-5 (N.D. Cal. May 2, 2007) (“[T]here
is no potential for [defendants] to recover [] for conduct that occurred prior
to the registration of the subject marks.”); see also Sly Magazine, LLC v.
Weider Publications L.L.C., 241 F.R.D. 527, 530 (S.D.N.Y. 2007) (“[T]here can
be no liability based on retroactive registration of a trademark.”); IMAF,
S.p.A., v. J.C. Penney Co., Inc., No. 86 CV 9080, 1989 WL 54128, at *3 (S.D.N.Y.
May 15, 1989) (“[T]he plaintiff has presented no cases and the Court has
uncovered no authority that supports [a] theory” whereby “once registration of
a trademark is granted it applies retroactively from the date of filing.”).


                                       14
before the TTAB.          See Pl.’s Ltr. at 1, ECF No. 66 (“Viacom is

seeking    relief       from   a   present   controversy    –   which    party   has

priority in the Double Dare mark – not one that will arise in the

future.”).        Not only is the TTAB the more appropriate forum to

resolve    such     a    dispute;    absent    any   live   controversy     as    to

infringement, it is the only body of competent jurisdiction to do

so.   See 6 J. McCarthy, Trademarks and Unfair Competition § 32:53

(5th ed.) (“Courts in the Southern District of New York . . . will

not find declaratory judgment jurisdiction if only registration,

not use, is challenged and is in issue.”); Vina Casa Tamaya S.A.

v. Oakville Hills Cellar, Inc., 784 F. Supp. 2d 391, 397 (S.D.N.Y.

2011) (“The TTAB is the appropriate forum to resolve the only

concrete dispute between the parties — that is, the dispute over

registration of the [mark at issue].”); Bruce Winston, 2010 WL

3629592,    at    *5     (finding    no   jurisdiction      existed     “where   the

defendants do not object to the plaintiff’s current use of its

mark, and the only immediate and definite controversy is over the

registration of that mark”); WundaFormer, LLC v. Flex Studios,

Inc., No. 15-CV-4802 JSR, 2015 WL 7181249, at *2 (S.D.N.Y. Nov.

10, 2015) (“[T]here is no live controversy between the parties as

to infringement and defendants have no immediate interest in the

validity of [plaintiff’s mark] as long as that remains so.”), rev’d

and remanded on other grounds, 680 F. App’x 925 (Fed. Cir. 2017).



                                          15
       In its opposition papers, Viacom takes the position that the

absence of an imminent infringement suit does not preclude the

finding of a justiciable controversy.           In so arguing, it makes

much of the Supreme Court’s decision in MedImmune, in which the

Court held that a patent licensee was not required “to break or

terminate its [license agreement] before seeking a declaratory

judgment in federal court that the underlying patent is invalid,

unenforceable, or not infringed.”         549 U.S. at 137.         But while

MedImmune no doubt “lowered the threshold” for plaintiffs in such

actions    by   rejecting   the   “reasonable       apprehension   of    suit”

requirement, AARP v. 200 Kelsey Assocs., LLC, 06-cv-81 (SCR) 2009

WL 47499, at *6 (S.D.N.Y. Jan. 8, 2009) (Lynch, J.), it hardly

opened    the   jurisdictional    floodgates   to    plaintiffs    who   might

infringe upon hypothetical or speculative rights at some point in

the future.      Rather, the decision stands for the far narrower

proposition that where a plaintiff is coerced into taking some

action that renders “what would otherwise be an imminent threat

[of litigation] at least remote, if not nonexistent,” jurisdiction

may still exist so long as the requirements of Article III are

met.     MedImmune, 549 U.S. at 128 (emphasis added); see also 12

Moore’s Federal Practice - Civil § 57.22 (2019) (citing MedImmune

for the proposition that “a party need not actually expose itself

to liability by refusing to perform a disputed obligation before

seeking an adjudication of the validity of that obligation, so

                                     16
long as there is an imminent threat that litigation would ensue if

the obligation were breached.”) (emphasis added).                Thus, the

licensee disputing the scope of the licensor’s patent could bring

suit for a declaration of non-infringement, even if the licensee

eliminated the threat that it would be sued for infringement by

continuing to make royalty payments to the licensor under protest.

Id. at 128.      That scenario is decidedly unlike the case before

this Court, where the threat of litigation has been made non-

existent not by some coerced conduct, but rather by the simple

fact that defendants have yet to acquire (and may never acquire)

rights upon which to base an infringement suit.        The significance

of this distinction surely survives MedImmune, and is consistent

with the holdings of several courts, including the Second Circuit,

that    “the   threat   of   future   litigation   remains    relevant   in

determining whether an actual controversy exists.”           Nike, 663 F.3d

at 96; see also, e.g., Benitec Australia, Ltd. v. Nucleonics, Inc.,

495 F.3d 1340, 1344 (Fed. Cir. 2007) (“A useful question to ask in

determining whether an actual controversy exists is what, if any,

cause of action the declaratory judgment defendant may have against

the declaratory judgment plaintiff[.]”); City State Entm’t, LLC v.

Lemay, No. 2:14-CV-329, 2014 WL 12603504, at *3 (E.D. Va. Sept.

24, 2014).

       Indeed, the Court is aware of no case in this circuit – pre-

or post-MedImmune - in which a plaintiff has brought suit for a

                                      17
declaration of non-infringement of hypothetical trademark rights,

let alone secured a favorable ruling on the existence of subject

matter    jurisdiction,     dispelling     the    notion    that    MedImmune

represents the sea change plaintiff makes it out to be.                   Even

expanding the scope of our search beyond the Second Circuit yields

just a single case: Young v. Vannerson, 612 F. Supp. 2d 829, 845

(S.D. Tex. 2009).        And even assuming that Young was properly

decided, 4 it is inapposite given that the Young defendants asserted

presently enforceable rights and had taken meaningful steps to

prepare for use of the marks in commerce, unlike defendants in

this case.




      4     Critical to the court’s finding of jurisdiction in Young was its
application of the so-called “intent and ability” test, which measures whether
a potential infringer is “engaged in meaningful preparation, such that it is
actively preparing to produce the article in question. This is the last point
before the point of no return.” Starter Corp. v. Converse, Inc., 84 F.3d 592,
596 (2d Cir. 1996). However, rather than apply the test to assess the potential
infringer’s (plaintiff’s) conduct, as it has been traditionally applied, the
court in Young assessed the “meaningful preparation[s]” of the purported
rightsholders (defendants).   This strikes the Court as inconsistent with at
least part of the Second Circuit’s rationale for adopting the test in the first
place.   See Starter Corp., 84 F.3d at 595–596 (reasoning that the test was
appropriate because it would allow potential infringers to bring suits for non-
infringement without actually “subject[ing] [themselves] to considerable
liability for a violation of the Lanham Act before its right to even engage in
this line of commerce could be adjudicated.”).     And the distinction is not
without a difference; had the court in Young applied the test to assess
plaintiff’s conduct, it would have likely found that plaintiff lacked “a
‘sufficient intent and apparent ability’ to use the [marks at issue] in an
infringing manner” given the absence of enforceable rights upon which to
infringe. Bruce Winston, 2010 WL 3629592, at *4 (emphasis added) (finding no
jurisdiction where defendants did not object to plaintiff’s present use of the
mark). That is certainly the conclusion this Court would come to as to Viacom’s
current use of the mark. In any event, given that Armstrong’s preparations to
use the mark are limited to the registration of a single domain name, the
dispute at hand fails under either application of the test.

                                      18
     Finally, at oral argument and in its subsequent letter of

August 7, 2019, plaintiff urged the Court to review LightMed Corp.

v. Ellex Med. Pty. Ltd., No. CV139205PSGPLAX, 2014 WL 12586075, at

*11 (C.D. Cal. May 20, 2014), where the Federal Circuit found an

actual controversy between LightMed and Ellex regarding whether

Ellex had provisional rights in one of its patent applications.

As an initial matter, it is telling that plaintiff relies so

heavily on a ruling in which the court, while finding jurisdiction,

admitted that it was “skeptical that there is an actual controversy

between the parties here.”     Id. at *12.    In any event, the concept

of provisional rights – which allow, in certain circumstances, a

successful patent applicant to obtain royalties from those who

“infringed” between the time that the application was published

and the time that the patent was ultimately issued, see 35 U.S.C.

§ 154(d) – does not exist in the trademark space, and thus has no

bearing on the Court’s jurisdictional analysis here.             What is

relevant for our purposes is the LightMed court’s analysis of

whether it had subject matter jurisdiction to make a declaration

of   non-infringement   with   respect   to    non-provisional    rights

described in defendant’s pending patent application.         The court

found that it did not, reasoning that it could not “determine

whether LightMed will infringe Ellex’s patent based on the [pending

application] because no patent has been issued, and it is possible

that no patent may ever be issued.”      Id. at *10.   See also id. at

                                  19
*9 (concluding that “it is hard to see how this claim could raise

a   justiciable   case   or   controversy”   in   light    of   plaintiff’s

concession    that   defendant   possessed   no   presently     enforceable

rights).     Thus, to the extent that it is relevant to the outcome

of this case, plaintiff’s proffered authority counsels against a

finding of jurisdiction.

      In sum, given the lack of presently enforceable rights, the

substantial uncertainty surrounding when, if ever, Armstrong will

acquire such rights, and the absence of any concrete harm suffered

by Viacom from delaying adjudication, we conclude that plaintiff

has failed to allege facts showing a controversy “of sufficient

immediacy and reality to warrant the issuance of a declaratory

judgment.”    MedImmune, 549 U.S. at 127.    To be clear, this decision

should not be read as an endorsement of defendant’s litigation

tactics or business practices, or an assessment of the weight of

the evidence plaintiff has submitted in support of its motion for

summary judgment (which appears substantial).             It is simply an

acknowledgment of the limits of this Court’s jurisdiction, and a

recognition that “[t]he Declaratory Judgments Act may not be used

[] to remove a controversy from a forum where it properly belongs.”

Topp-Cola, 314 F.2d at 126.

      For these reasons, defendants’ motion to dismiss this action

for lack of subject matter jurisdiction pursuant to Rule 12(b)(1)

is granted.     Individual defendant Charles Armstrong’s motion to

                                    20
dismiss for failure to state a claim and plaintiff's cross-motion

for summary judgment are denied as moot.          The Clerk of Court is

respectfully   directed   to   enter   judgment    for   defendants   and

terminate this case and any motions pending therein.


     Dated:    New York, New York
               August fJ__, 2019


                                        NAOMI REICE BUCHWALD
                                        UNITED STATES DISTRICT JUDGE




                                  21
